Citation Nr: 0009226	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  94-21 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  What evaluation is warranted for the period from April 
24, 1994, for central serous chorioretinopathy, with macular 
detachment of both eyes?

2.  What evaluation is warranted for the period from April 
24, 1994, for migraine headaches?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 1978 
and from March 1982 to April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran relocated to Kentucky during the 
pendency of his appeal and his claims file was transferred to 
the Louisville, Kentucky, RO.

The veteran testified at a video conference hearing in 
January 2000.  At the hearing, the veteran submitted 
additional medical evidence, along with a waiver of agency of 
original jurisdiction (AOJ) consideration.  The record of the 
hearing was held open for 60 days to enable the veteran to 
submit additional evidence.  The veteran submitted additional 
medical evidence, along with another waiver of AOJ 
consideration, in March 2000.  38 C.F.R. §§ 20.709, 
20.1304(c) (1999).  Accordingly, the Board will consider the 
evidence in its appellate review.


FINDINGS OF FACT

1.  Since April 24, 1994, the veteran's central serous 
chorioretinopathy with macular detachment of both eyes, is 
manifested by subjective complaints of left eye pain, red 
light diplopia, with several drusen in each eye.  The veteran 
has measured visual acuity of 20/20 corrected distant (far) 
vision in each eye.


2.  Since April 24, 1994, the veteran's migraine headaches 
have not been productive of characteristic prostrating 
occurring on average once a month over the last several 
months.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent since April 24, 
1994, for central serous chorioretinopathy with macular 
detachment of both eyes, is not warranted.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.75, 4.83a, 4.84a, 
Diagnostic Codes 6006, 6077, 6078, 6080, 6090 (1999).

2.  An evaluation in excess of 10 percent since April 24, 
1994, for migraine headaches, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 
8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from July 1974 to July 1978 
and from March 1982 to April 1993.  The service medical 
records (SMRs) from the veteran's first period of active duty 
are not pertinent to the issues on appeal.  A review of the 
SMRs from the second period of active duty reflect that the 
veteran underwent initial medical board (IMB) screening in 
October 1992.  In regard to the issues on appeal, the IMB 
reported, first, for the eye disability, that the veteran was 
evaluated for complaints of tunnel vision and blurred vision.  
He was diagnosed with macular epithelial detachment in 1991.  
He complained of monocular diplopia to red light, that 
objects were shaded and seemed farther away, that objects 
were distorted to a larger size and that his depth perception 
was off.  He complained of a graying out of his right eye 
when his left was covered.  The physical examination reported 
that the veteran's visual acuity, without correction was 
20/70 in the right eye and 20/400 in the left eye.  Visual 
fields were full, extraocular motions were full and the 
pupils were equal, round, and reactive to light and 
accommodation.  The veteran did not have any photophobia.  He 
had subjective red desaturation in the left eye.  He did not 
have any nystagmus and denied diplopia on red dot exam.  The 
Board concurred in the diagnosis of macular epithelial 
detachment of the left eye.

The Board also noted that the veteran was evaluated for 
multiple episodes of disequilibrium in 1989.  He underwent 
extensive studies to include magnetic resonance imaging 
(MRI), sleep-deprived electroencephalogram, visual evoked 
potentials, brain stem auditory evoked potentials, and 
sensory evoked potentials.  All tests were described as 
within normal limits.  The Board noted a diagnosis of chronic 
episodic periods of subjective unsteadiness, etiology 
unclear.  The veteran was later discharged from service by 
reason of physical disability, effective April 23, 1994.  

The veteran submitted his claim to establish service 
connection for the disabilities on appeal in August 1993.  He 
was afforded several VA examinations in September 1993.  A 
general medical examination report indicated a history of 
headaches, associated with loss of balance, since 1992.  The 
headaches were described as dull, throbbing, periorbital and 
eye pain of a constant nature with superimposed momentary 
sharp shooting pain on eight or ten occasions daily.  The 
headaches were reported as somewhat controlled by Extra 
Strength Tylenol every five hours.  The examiner's pertinent 
diagnosis was migraine headache by history.

The veteran was afforded a VA ophthalmology examination in 
September 1993.  He complained of headaches and pain in and 
around his left eye.  The veteran's unaided visual acuity was 
measured as 20/400 in the right eye and 20/300 in the left 
eye.  Both eyes were measured as 20/15 corrected.  The 
examiner reported that the eyes were straight with no phoria 
on screen and cover testing.  The monocular versions and the 
binocular rotations were normal and full in both eyes.  There 
was very poor convergence.  Slit lamp examination reported 
anterior segments as entirely normal bilaterally.  The 
examiner reported normal optic discs with minimal 
physiological cups.  There was a loss of a normal foveal 
reflex in both eyes.  The examiner reported three very small 
drusen in the right eye just above the foveal region.  He 
also reported four to five small drusen in the left eye in 
the foveal area.  The examiner's impressions were:  post-
extra ocular muscle surgery for esotropia [prior to service], 
hyperopia with astigmatism and presbyopia, adequately 
corrected, and, macular drusen bilaterally.

The veteran was granted service connection for migraine 
headaches with a history of disequilibrium and macular 
epithelial detachment of the left, in August 1993.  He was 
assigned a 10 percent rating for his headaches and a 
noncompensable rating for his left eye disability.  Both 
ratings were made effective April 24, 1993, the day after he 
was discharged from service.

The veteran testified at a hearing at the RO in November 
1994.  He said that his vision was distorted and that he did 
not see straight lines.  He also said that he had some color 
problems.  The veteran emphasized that he had problems with 
both eyes.  He was told that there was no treatment available 
for his eye disorder.  The veteran further testified that he 
had distortion in his central vision area.  In regard to his 
migraines, he said that he had been having headaches for a 
long time.  The pain never stopped.  He treated his pain with 
Tylenol or Excedrin.  He said that when the pain was bad, it 
would affect his equilibrium.  He said that he would have 
sharp pains four to five times a day that would last a few 
seconds.  He had to wear sunglasses as he was sensitive to 
sunlight and fluorescent lighting.  He indicated that his 
disabilities had affected his employment status as he could 
not work construction or on scaffolding.  He currently worked 
at a car dealership.  The veteran testified that his last 
flare-up with his eyes occurred in December 1993. 

The veteran also testified in regard to medical evidence 
submitted at the hearing.  He said that he went to Alabama on 
leave one time and became ill.  Arrangements were made for 
him to be seen and his eye disorder evaluated.  He was then 
diagnosed with central serous disease.  

Associated with the claims file were several private 
evaluation reports/letters pertaining to the veteran's 
service-connected eye disorder.  The first report was from E. 
Eugene Marsh, III. M. D., and was dated in January 1993.  Dr. 
Marsh related the veteran's onset of visual problems in 1991 
and his symptoms up to January 1993.  Dr. Marsh reported that 
the fundoscopic examination showed both discs to be normal 
with no evidence of disc pallor or significant swelling.  The 
entire retina was not adequately visualized.  Pupils were 
equal at 5 millimeters (mm) and constricting to 3 mm.  There 
was no evidence of relative afferent pupillary defect (RAPD).  
Extraocular movements were normal with no evidence of 
internuclear ophthalmoplegia (INO).  Visual fields were 
grossly intact in both eyes.  The veteran was checked with 
color plates and scored 100 percent in both eyes.  He did 
report some decrease in clarity of red objects with his left 
eye and described this as a "brown color."  Dr. Marsh's 
provided two impressions.  First, left visual distortion 
associated with periorbital pain, etiology undetermined.  He 
noted that optic neuritis was a diagnostic possibility but 
the veteran had reportedly had normal visual evoked 
potentials in the past.  Another consideration would be a 
primary ocular lesion.  The second impression was 
unsteadiness and falling to the left, associated with some 
vertigo.  There was no clear explanation for this on the 
veteran's previous evaluations.  Dr. Marsh noted that there 
were no convincing findings on examination to implicate a 
central process.

Also provided was a copy of a letter report from James A. 
Kimble, M. D., of the Retina and Vitreous Associates of 
Alabama - Birmingham, dated in January 1993.  Dr. Kimble 
reported that the veteran had the following symptoms and 
signs that were attributable to central serous 
chorioretinopathy:

1.  Paracentral scotomas and mild 
distortion, left eye greater than right 
eye and episodic in nature.  Most 
recently two months ago.

2.  Monocular diplopia, left eye, noticed 
only with red lights.

3.  Amsler grid changes of paracentral 
scotoma, left eye greater than right eye.

4.  Pigmentary changes consisting of 
small clumping in the macula, left eye 
greater than the right eye.

Dr. Kimble also noted unsteadiness on the feet and pain 
around the eye as symptoms that were unrelated to the 
veteran's eye disorder.  

Also associated with the claims file were two letters from 
physicians at the Florida Retina Institute, both dated in 
July 1994.  The first letter, from John P. Sullivan, M. D., 
noted that he had examined the veteran. The veteran had 
complaints of decreased visual acuity associated with meta 
morphopsia in the left eye greater than the right eye.  The 
veteran related that his visual symptoms had been stable 
since December 1993.  Dr. Sullivan listed the veteran's 
visual acuity as 20/25 in the right eye and 20/20 in the left 
eye.  He noted that slit lamp examination was unremarkable in 
both eyes.  He also reported the medias as clear and the 
discs as sharp and flat with 0.2 C/D ratios.  There were 
scattered retinal pigment epithelium (RPE) changes that 
involved the central maculae without evidence of subretinal 
fluid.  The peripheral retinae showed no retinal tears or 
detachment.  Dr. Sullivan's impression was central serous 
chorioretinopathy of both eyes, presently inactive.  

The second letter was from James A. Staman, M. D.  He 
evaluated the veteran the day after Dr. Sullivan.  He listed 
the veteran's visual acuity as 20/20 in both eyes.  Fundus 
examination reported focal RPE changes seen in the macular 
area.  The disc and vessels were described as unremarkable.  
Dr. Staman's impression was resolved recurrent central serous 
retinopathy of both eyes.  He said that he did not believe 
any further therapy was indicated.

Associated with the claims file are VA treatment records from 
the VA outpatient clinic from Jacksonville, Florida, for the 
period from January 1994 to December 1995.  The records 
reflect a physical examination for employment in January 
1994, a Persian Gulf War examination in June 1994, and 
treatment for complaints of head pain and pain in the left 
eye on several occasions.  

The veteran was afforded a VA general medical examination in 
December 1995.  The veteran related his history of symptoms 
for his headaches and difficulty with balance and medical 
evaluations in service as well as in 1993 and 1994.  He said 
that he was currently asymptomatic and had been for 
approximately six months.  His main complaints were of visual 
distortion, left orbital eye pain and numbness of his left 
upper extremity and fingers.  Physical examination, 
especially of the nervous system, was reported to show no 
abnormalities.  The examiner's diagnosis was central nervous 
system disease described as "central serous" associated 
with macular degenerative component, by history.

The veteran was afforded a VA neurological examination in 
January 1996.  The veteran related complaints of distortions 
of his vision due to macular degeneration affecting his left 
eye.  He also complained of constant pain around the left 
eye.  He also said that he had macular degeneration in the 
right eye but did not complain of any pain in the right eye.  
The examiner reported evidence of macular degeneration, 
particularly in the left eye but visual fields were 
essentially full.  Extraocular movements were full without 
diplopia and cranial nerve function was described as normal.  
It was the examiner impression that the neurological 
examination was normal with the exception of numbness in the 
4th and 5th digits on the left hand.  The examiner commented 
that the veteran's complaint of left eye pain was most likely 
muscular in origin and perhaps related to the muscle strain 
of his visual problem.  The examiner added that pain is not 
associated directly with macular degeneration.  The veteran 
obtained relief of his pain through the use of Tylenol and BC 
Powder.

The veteran was afforded a VA ophthalmology examination in 
January 1996.  The examiner noted the veteran's history of 
central serous maculopathy.  The veteran reported three 
episodes since 1993 with the last coming two weeks earlier.  
The veteran's best corrected far vision was listed as 20/20-1 
in the right eye and 20/20 in the left eye.  There was no 
diplopia and no visual field deficit.  The examiner reported 
that there was no central defect.  The right eye was reported 
to show a cup/disc ratio of 0.3.  The macula showed fine 
mottling of the perifoveal area.  The left eye had a cup/disc 
ratio of 0.4.  The macula had a distortion of the perifoveal 
area and internal limiting membrane.  The examiner reported 
that the extraocular movements showed full motion 
bilaterally.  There were normal reflexes of the pupils.  The 
examiner's diagnosis was macular changes, left eye greater 
than the right, compatible with post central serous 
maculopathy episodes.

The veteran testified at a video conference hearing before 
the undersigned Board member in January 2000.  The veteran 
described having flare-ups about every 18 months.  He 
recently relocated from Florida to Kentucky and was 
attempting to be followed at the local VA facility.  He said 
that he took Naproxen for his migraines.  He wore sunglasses 
because he said he had a sensitivity to sun light and 
fluorescent lights.  He had recently graduated from a 
training program and was a certified paramedic.  He testified 
that he had a problem with seeing red lights in that they 
would be distorted and he would see double lights.  He worked 
on an ambulance crew and said that he did not do the driving 
at night because of how the red lights affected him.  He 
further testified that he had not lost any time from work 
because of his disabilities.  In regard to his migraines, the 
veteran said that, when he had a migraine, he would take 
medication for it.  He said that the pain was bad enough at 
times that he would not want to do anything but, he could not 
stop if he was at work.  The veteran said that he sometimes 
had to stop and put his legs up and take it easy for awhile.  
He had never gone to a hospital for his migraines.  He took 
his Naproxen twice a day and would sometimes take another if 
the pain was particularly bad, or take a couple of aspirin or 
Tylenol.  When the migraines were bad, they would keep him 
from sleeping.  He said that he sometimes awoke with a 
headache.  He had not sought treatment for his migraines 
directly but obtained medication for them on his regular 
visits.  He thought that his headaches were becoming more 
frequent but not more severe.  He estimated that he had 
"bad" headaches approximately six to ten times per month.  
The veteran said that he had constant pain in between.  He 
said that going into a quiet room with the lights off helped 
but he could not do that all of the time.  Usually just 
doubling up on his medication and taking a few minutes to 
relax helped.  A flare-up could last a day.  The veteran was 
not receiving any routine treatment for his eye disorder.  
His last flare-up had been approximately in December 1999.  

The veteran submitted additional evidence at his hearing 
after waiving consideration by the AOJ.  The evidence 
consisted of VA treatment records for the period from 
September 1999 to December 1999.  The entries reflect the 
veteran's transfer from Florida and his initial appointment.  
A December 1999 entry reported the results of a physical 
examination and noted that the veteran presented with no 
complaints other than visual difficulties.

The record for the hearing was kept open for 60 days.  The 
veteran later submitted additional medical evidence, along 
with a waiver of AOJ consideration, that was received in 
March 2000.  The evidence submitted was an eye clinic 
progress note dated in March 2000.  The veteran's corrected 
distance vision was reported as 20/20.  The impression was 
maculopathy of both eyes with history of central serous 
chorioretinopathy.  The examiner noted that the disorder 
appeared to be quiescent in both eyes at the time of the 
examination.

II.  Analysis

The claims for higher evaluations for central serous 
chorioretinopathy with macular detachment of both eyes, and 
migraine headaches are original claims that were placed in 
appellate status by a Notice of Disagreement (NOD) expressing 
disagreement with an initial rating award.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The veteran's 
claims for higher awards are well grounded.  The Board is 
also satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

VA determines disability evaluations through a schedule of 
ratings which is based on the average impairment of earning 
capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
In order to qualify for a higher evaluation than currently 
assigned, the veteran must have a disability which more 
nearly approximates the criteria required for the next higher 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).
A.

The veteran is seeking a higher rating for central serous 
chorioretinopathy with macular detachment of both eyes.  The 
veteran's service-connected bilateral eye disorder is rated 
under Diagnostic Code 6006, as analogous to retinitis.  
38 C.F.R. §§ 4.20, 4.84a (1999).  The veteran's eye disorder 
is to be rated from 10 to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional 10 percent 
during continuance of active pathology.  38 C.F.R. § 4.84a.  
With exceptions not here applicable, the best distant vision 
obtainable after the best correction by glasses will be the 
basis of rating defective vision.  38 C.F.R. § 4.75 (1999).

Diagnostic Code 6077 provides that a 20 percent evaluation 
will be assigned for corrected distant (far) visual acuity of 
15/200 (4.5/60) in one eye and corrected visual acuity of 
20/40 (6/12) in the other eye.  A 20 percent evaluation also 
will be assigned for corrected visual acuity of 20/200 (6/60) 
in one eye and corrected visual acuity of 20/40 (6/12) in the 
other eye.  38 C.F.R. § 4.84a.

Diagnostic Code 6078 provides that a 20 percent evaluation 
will be assigned for corrected distant (far) visual acuity of 
20/100 (6/30) in one eye and corrected visual acuity of 20/50 
(6/15) in the other eye.  A 20 percent evaluation also will 
be assigned for corrected visual acuity of 20/70 (6/21) in 
one eye and corrected visual acuity of 20/50 (6/15) in the 
other eye.  38 C.F.R. § 4.84a.

As noted in the visual examination report of September 1993, 
the veteran's measured visual acuity was listed as 20/15 in 
each eye.  Dr. Sullivan's July 1994 examination recorded the 
veteran's visual acuity as 20/25 in the right eye and 20/20 
in the left eye, while Dr. Staman, also in July 1994, 
recorded the veteran's visual acuity as 20/20 in each eye.  
An August 1994 VA outpatient treatment recorded also recorded 
the veteran's visual acuity as 20/20 in each eye.  Further, 
the veteran's visual acuity was measured at 20/20 in each eye 
at his January 1996 visual examination.  Finally, the March 
2000 clinical entry, submitted by the veteran, also noted his 
visual acuity as 20/20.  Clearly, the veteran does not meet 
the schedular criteria for a 20 percent evaluation under 
either Diagnostic Code 6077 or Diagnostic Code 6078.

The Board further notes that there is no evidence of pain, 
episodic incapacity, or loss of visual field in the veteran's 
eyes to warrant a higher rating.  While the veteran does 
complain of left eye pain, this pain has been rated in 
conjunction with his service-connected migraine headache 
disability.  The veteran's subjective complaints of diplopia 
have been limited to his perception of red lights and he has 
never been diagnosed with, or complained of, diplopia 
involving his ordinary vision.  Accordingly, there is no 
basis for the grant of an increased evaluation for the 
veteran's bilateral eye disability.

B.  Migraines

The veteran's migraine headaches disability is currently 
rated as 10 percent disabling under Diagnostic Code 8100 for 
migraines.  38 C.F.R. § 4.124a (1999)  Under that code, a 10 
percent rating is assigned when the disability involves 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent rating is 
warranted with characteristic prostrating attacks occurring 
on an average once a month over last several months.

Considering the evidence of record, the Board finds that the 
preponderance of the evidence is against a higher rating for 
migraine headaches with disequilibrium.  In order to warrant 
the 30 percent rating, the veteran would have to have 
characteristic prostrating attacks averaging once a month 
over the last several months.  The evidence of record does 
not support such a rating.  The veteran described having what 
he called "bad" headaches six to ten times per month.  
While it was more beneficial to his relief to be able to lie 
down or even just sit back and relax for a period of time, 
the veteran was able to work through these headaches.  He has 
reported his pain as constant but that his bad headaches were 
relieved by his medications.  He acknowledged that he had not 
lost any time from work as a result of his disability.  
Moreover, he has not had to seek medical attention for relief 
of his headaches other than refills of his prescription.  
Based on the evidence presented, the Board cannot say that 
the disability picture more closely approximates the rating 
criteria for a 30 percent rating.  Therefore, the veteran's 
claim is denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to a disability rating higher than 10 percent for 
central serous chorioretinopathy with macular detachment of 
both eyes, since April 24, 1994, is denied.

Entitlement to a disability rating higher than 10 percent for 
migraine headaches, since April 24, 1994, is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

